NOS. 12-08-00062-CR
     
12-08-00063-CR
 
                         IN
THE COURT OF APPEALS         
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER,
TEXAS
FREDDIE B. SWEAT,                       
'      APPEAL FROM THE 145TH
APPELLANT
 
V.                                          
'      JUDICIAL DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE                                  
'     NACOGDOCHES COUNTY, TEXAS
                                                        
                                         
                                                      MEMORANDUM
OPINION
PER CURIAM
            Freddie
B. Sweat appeals his convictions for aggravated assault and unlawful possession
of a weapon.  A jury found him guilty and assessed punishment at thirty-eight
years of imprisonment and ten years of imprisonment, respectively.  The trial
court ordered the terms to run concurrently.  Appellant’s counsel filed a
motion to withdraw and a brief in support of that motion in compliance with Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967)
and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). 
Thereafter, Appellant filed a pro se brief.  We dismiss Appellant’s appeals.
 
Analysis Pursuant to Anders v. California
            Appellant’s
counsel filed a brief in compliance with Anders and Gainous,
stating that he is well acquainted with the facts in these cases and has
diligently reviewed the appellate records.  In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978), Appellant’s brief presents a chronological summation of the
procedural history of the cases, and further states that Appellant’s counsel is
of the opinion that the records reflect no reversible error and counsel is
unable to raise any arguable issues for appeal.
            Appellant
filed a pro se brief, an amended brief, and a supplemental brief in which he
raised issues concerning the sufficiency of the evidence, due process, equal
protection, and ineffective assistance of counsel.  We have considered
counsel’s brief and Appellant’s pro se briefs and conducted our own independent
review of the records.  We have found no reversible error.  See Bledsoe
v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).
 
Conclusion
            As
required, Appellant’s counsel has moved for leave to withdraw.  See In re
Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig.
proceeding); Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App. 1991).  We are in agreement with Appellant’s counsel that the appeals are
wholly frivolous.  Accordingly, his motion to withdraw is hereby granted,
and we dismiss these appeals.  See In re Schulman,
252 S.W.3d at 408-09.
            Counsel has a duty to, within five days
of the date of this opinion, send a copy of the opinion and judgment to
Appellant and advise him of his right to file a petition for discretionary
review.  See Tex. R. App. P.
48.4; In re Schulman, 252 S.W.3d at 411 n.35.  Should Appellant
wish to seek further review of these cases by the Texas Court of Criminal
Appeals, he must either retain an attorney to file a petition for discretionary
review or he must file a pro se petition for discretionary review.  Any
petition for discretionary review must be filed within thirty days from the
date of this opinion or the date the last timely filed motion for rehearing is
overruled by this court.  See Tex.
R. App. P. 68.2.  Any petition for discretionary review must be filed
with this court, after which it will be forwarded to the Texas Court of
Criminal Appeals along with the rest of the filings in the case.  See Tex. R. App. P. 68.3.  Any petition for
discretionary review should comply with the requirements of Rule 68.4 of the
Texas Rules of Appellate Procedure.  See Tex. R. App. P. 68.4; In re Schulman, 252
S.W.3d at 408 n.22.
Opinion
delivered January 29, 2010.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
(DO NOT PUBLISH)